In a condemnation proceeding, a claimant appeals, as limited by its brief, from so much of a partial final decree of the Supreme Court, Nassau County, entered July 17, 1974, as, after a nonjury trial, awarded it $10,500 for Damage Parcel No. 28. Partial final decree reversed insofar as appealed from, with costs, on the law and the facts, by deleting from the tabular abstract attached thereto the award for Parcel No. 28 and by substituting therefor a provision fixing the compensation at $16,750. On the record presented, the award should be increased to the extent indicated herein. The trial court should have considered the uncertainty of procuring a variance, as a discount factor (Hasten v State of New York, 11 AD2d 370, affd 9 NY2d 796). Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.